DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 3/15/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered, for the blanket citations to the file wrappers of Applicant Serial Nos. 16/931218. 16/134068, 16/890951, and 17/225948, except for any published patent documents as listed in the accompanying PTO-892.  Moreover, none of the information associated with the blanket citations to the administrative and/or judicial proceedings listed on the second page of Applicant’s IDS have been considered. 
MPEP 609.04(a) states, in part, 
II. LEGIBLE COPIES
In addition to the list of information, each information disclosure statement must also include a legible copy of:
Each foreign patent; 
(B) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office; 
(C) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawings of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system. The requirement in 37 CFR1.98(a)(2)(iii) for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. See Waiver of the Copy Requirement in 37CFR 1.98 for Cited Pending U.S. Patent Applications,1287 O.G. 163 (Oct. 19, 2004); and 
(D) All other information or that portion which caused it to be listed
37 CFR 1.98 states, in part, 
37 CFR 1.98 Content of information disclosure statement.
Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section. 
(1) A list of all patents, publications, applications, or other information submitted for consideration by the Office. U.S. patents and U.S. patent 
(i) The application number of the application in which the information disclosure statement is being submitted; 
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and 
(iii) A heading that clearly indicates that the list is an information disclosure statement. 
(2) A legible copy of: 
(i) Each foreign patent; 
(ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office; 
(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion; and …
MPEP 609.01 provides an examiner checklist which includes, in part, 
(2) The requirement of copies for: 
(a) Each cited foreign patent document; 
(b) Each cited non-patent literature publication, or the portion therein which caused it to be listed; 
(c) Each cited U.S. pending application that is not stored in IFW; 
(d) All information cited (e.g., an affidavit or Office action), other than the specification, including claims and drawings, of a pending U.S. application; 
37 CFR 1.98 further states, in part, 
37 CFR 1.98 Content of information disclosure statement. 
Use of form PTO/SB/08A and 08B, "Information Disclosure Statement," is encouraged as a means to provide the required list of information as set forth in 37 CFR 1.98(a)(1). Applicants are encouraged to use the USPTO form PTO/SB/08A and 08B when preparing an information disclosure statement because this form is updated by the Office. The form PTO/SB/08A and 08B will enable applicants to comply with the requirement to list each item of information being submitted and to provide the Office with a uniform listing of citations and with a ready way to indicate that the information has been considered. A copy of form PTO/SB/08A and 08B is reproduced at the end of this section
The second page of Applicant’s IDS does not comply with the cited portions of 37 CFR and the MPEP since none of the listed application serial numbers correspond to unpublished applications (see PTO-892, attached), and because Applicant has not provided copies of the specific documents such as Office actions, notices of allowance, or the like, nor specific copies among those included on the listed administrative or judicial proceedings, nor any indication of the portion thereof that caused each document to be listed. 
It is noted that the Office encourages use of the PTO/SB08A and 08B forms. 
Response to Amendment
Applicant’s amendment and remarks filed on 3/15/2021 have been entered.  In the amendment, claims 1-15 have been amended.  Claim 16 has been cancelled.  New claims 17-20 have been added. 
The rejection of claim 12 under 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The rejections of claim 15 under 35 U.S.C. § 112(a) have been withdrawn. 
Applicant has made no argument against, or even a reference to, the rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,767,190 in view of additional, secondary, references set forth in the previous Office action.  The rejection is maintained, modified to reference Uchida (US 2002/0109074) rather than Stettner. 

Claim Objections
Claim 12 is objected to because of the following informalities: 
Line 11: “a electrical” appears instead of “an electrical”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites a feature “measure directly a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light”.  There is no support in the specification for the specific language newly added to claim 14 to recite this feature, it thus constitutes new matter and claim 14 thus fails to satisfy the written description requirement. 
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 14 recites a feature “measure directly a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light”.  There is no support in the specification for the specific language newly added to claim 14 to recite this feature, the specification fails to enable the newly added feature, and claim 14 therefore fails to satisfy the enablement requirement. 
Claim 20 recites a method comprising: providing a printed circuit board; mounting an illumination source to the printed circuit board; mounting a Gallium Nitride (GaN) based illumination driver integrated circuit (IC) to the printed circuit board; and coupling the illumination driver IC to the illumination source and a first an electrical power source, wherein upon operation the illumination driver IC is configured to selectively electrically couple the illumination source to the first electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light. 
There is no support in the specification for the recited features of claim 20, in particular the steps of “mounting” one component or another to the printed circuit board.  It thus constitutes new matter and claim 20 thus fails to satisfy the written description requirement.  In addition, the specification further fails to enable the limitations, and claim 20 therefore fails to satisfy the enablement requirement. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 8,767,190) in view of Doughty et al. (US 2016/0279808) and Uchida (US 2002/0109074). 
As to claim 1, Hall teaches a 3-D LIDAR system (Abstract) comprising: 
a board (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); 
one or more illumination sources mounted to the board, the one or more illumination sources configured to emit one or more beams of light over an angular range α measured from a central axis through the transparent portion (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55), 
an electrical power source (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); and 
one or more illumination drivers mounted to the board, each illumination driver electrically coupled to an illumination source and the electrical power source via the board (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); 
wherein each illumination driver IC is configured to selectively electrically couple the illumination source to the electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
However, Hall does not teach the electrical power source mounted to the board.  Hall also does not teach the one or more illumination drivers being Gallium Nitride (GaN) based illumination driver integrated circuits (ICs). 
Doughty teaches a mobile device with a power source on a circuit board, the mobile device capable of detecting obstacles using LIDAR, and having a rotary coupling between upper and lower housing portions (FIG. 1B, reference number 105; paragraphs [0009], [0026], [0028], [0051]), and therefore suggests the electrical power source mounted to the board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a 3-D LIDAR system (Abstract)comprising: a board; one or more illumination sources mounted to the board, the one or more illumination sources configured to emit one or more beams of light over an angular range α measured from a central axis through the transparent portion, an electrical power source; and one or more illumination drivers mounted to the board, each illumination driver electrically coupled to an illumination source and the electrical power source via the board; wherein each illumination driver IC is configured to selectively electrically couple the illumination source to the electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light as taught by Hall, in combination with the electrical power source mounted to the board as suggested by Doughty, since such combination can provide a relatively inexpensive and reliable means of rotating sensors relative to a main body of a system while transmitting power and/or data across the coupling. 
Uchida teaches it to be customary to fabricate optical light emitting element driver integrated circuits from GaN, circa 2002 (paragraphs [0278], [0280]; claim 32), and therefore suggests the one or more illumination drivers being Gallium Nitride (GaN) based illumination driver integrated circuits (ICs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a 3-D LIDAR system (Abstract)comprising: a board; one or more illumination sources mounted to the board, the one or more illumination sources configured to emit one or more beams of light over an angular range α measured from a central axis through the transparent portion, an electrical power source; and one or more illumination drivers mounted to the board, each illumination driver electrically coupled to an illumination source and the electrical power source via the board; wherein each illumination driver IC is configured to selectively electrically couple the illumination source to the electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light as taught by Hall, in combination with the one or more illumination drivers being Gallium Nitride (GaN) based illumination driver integrated circuits (ICs) as suggested by Uchida, since such combination employs a substrate material having a band gap by far larger than Si, having therefore performance indices different from Si and other III-V materials such as capability of high temperature, high voltage and high frequency operations. 
As to claim 2, Hall further teaches that at least one illumination driver IC includes a power save control module that supplies a controlled amount of electrical power to the at least one illumination driver IC based on a relevant pulse trigger signal (col. 3, lines 11-17; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
As to claim 3, Hall further teaches that at least one illumination driver IC includes any of a pulse amplitude control circuit, a pulse termination generator, and a FET selection circuit (col. 3, lines 11-20; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
As to claim 8, Hall further teaches that a spectral range of the illumination light corresponds to a range within infrared lights (col. 3, lines 64-65). 
As to claim 9, Hall further teaches that the spectral range includes light having wavelengths centred at 905 nanometers (col. 3, lines 64-65). 
As to claim 10, Hall further teaches the LIDAR system further comprising a housing (FIG. 2; col. 4, lines 59-60) including: a lower housing (FIG. 2, reference number 158; col. 4, lines 59-60); and an upper housing (FIG. 2, reference number 152; col. 4, lines 59-60) including a transparent portion transparent to the spectral range (FIG. 2, reference numbers 154, 156; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35).  However, Hall does not teach that the transparent portion of the upper housing includes a dome shell element.  Nonetheless, a dome shell element would be an obvious modification to make in place of a cylindrical shell element since, for example, the dome shell element could have a smaller material cost (smaller surface area per enclosed usable volume) and better aerodynamic qualities. 
As to claim 11, Hall further teaches that the transparent portion of the upper housing includes a cylindrical shell element (col. 5, lines 25-26). 

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Doughty and Uchida, and further in view of Flockencier (US 5,357,331). 
As to claim 4, Hall as modified by Doughty and Uchida teaches the LIDAR system of claim 1 as discussed above.  However, Hall does not teach that at least one illumination driver IC includes a pulse initiation signal generator that generates a pulse initiation signal to the at least one illumination driver IC based on a pulse trigger signal.  Flockencier teaches pulse capture electronics comprising a multichannel monolithic integrated circuit that initiates firing of a laser transmitter (col. 3, line 52 to col. 4, line 2), and therefore suggests that at least one illumination driver IC includes a pulse initiation signal generator that generates a pulse initiation signal to the at least one illumination driver IC based on a pulse trigger signal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR system of claim 1 as taught by Hall as modified by Doughty and Uchida, in combination with at least one illumination driver IC including a pulse initiation signal generator that generates a pulse initiation signal to the at least one illumination driver IC based on a pulse trigger signal as suggested by Flockencier, since such combination reduces possible time delays due to signal propagation by including initiation and other driver capabilities on the same integrated circuit. 
As to claim 6, Hall further teaches that the at least one illumination driver IC includes a pulse amplitude control circuit that controls an amplitude of the measurement pulse of illumination light based on an amplitude control signal provided to the at least one illumination driver IC (col. 3, lines 11-20; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
As to claim 7, Hall as modified by Doughty and Uchida teaches the LIDAR system of claim 1 as discussed above.  Hall further teaches 
a photodetector mounted to the board, the photodetector configured to detect a return pulse of light and generate an output signal indicative of the detected return pulse, wherein the return pulse is reflected from a location in a surrounding environment illuminated by an amount of the measurement pulse (col. 3, lines 51-58). 
However, Hall does not teach a return pulse receiver mounted to the board, the return pulse receiver configured to determine a time of flight of the measurement pulse from the LIDAR device to the location in the surrounding environment and back to the LIDAR device based on the output signal, wherein the return pulse receiver generates the pulse trigger signal and communicates the pulse trigger signal to at least one illumination driver IC.  Flockencier teaches pulse capture electronics that includes multiple electronic subcomponents on a single chip to determine times of flight for one or more pulses (col. 3, line 52 to col. 4, line 2), and therefore suggests a return pulse receiver mounted to the board, the return pulse receiver configured to determine a time of flight of the measurement pulse from the LIDAR device to the location in the surrounding environment and back to the LIDAR device based on the output signal, wherein the return pulse receiver generates the pulse trigger signal and communicates the pulse trigger signal to at least one illumination driver IC.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR system of claim 1 as taught by Hall as modified by Doughty and Uchida, in combination with a return pulse receiver mounted to the board, the return pulse receiver configured to determine a time of flight of the measurement pulse from the LIDAR device to the location in the surrounding environment and back to the LIDAR device based on the output signal, wherein the return pulse receiver generates the pulse trigger signal and communicates the pulse trigger signal to at least one illumination driver IC as suggested by Flockencier, since such combination reduces possible time delays due to signal propagation by including initiation and other driver capabilities on the same integrated circuit. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Doughty, Uchida, and Flockencier, and further in view of Lane (US 3,921,081). 
As to claim 5, Hall as modified by Doughty, Uchida, and Flockencier teaches the LIDAR system of claim 4 as discussed above.  However, Hall does not teach that at least one illumination driver IC includes a pulse termination signal generator that generates a pulse termination signal to the at least one illumination driver IC based on the pulse trigger signal, wherein a delay between the pulse initiation signal and the pulse termination signal is based on a pulse width control signal provided to the at least one illumination driver IC.  Lane teaches creating a pulse with a prescribed width using a pulse initiation condition and a pulse termination signal (col. 1, lines 47-51, lines :55-56), and therefore suggests that at least one illumination driver IC includes a pulse termination signal generator that generates a pulse termination signal to the at least one illumination driver IC based on the pulse trigger signal, wherein a delay between the pulse initiation signal and the pulse termination signal is based on a pulse width control signal provided to the at least one illumination driver IC.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR system of claim 4 as taught by Hall as modified by Doughty, Uchida, and Flockencier, in combination with that at least one illumination driver IC includes a pulse termination signal generator that generates a pulse termination signal to the at least one illumination driver IC based on the pulse trigger signal, wherein a delay between the pulse initiation signal and the pulse termination signal is based on a pulse width control signal provided to the at least one illumination driver IC as suggested by Lane, since such combination is useful for maintaining a prescribed duty cycle. 

Claims 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Flockencier and Uchida. 
As to claim 12, Hall teaches a LIDAR measurement system (Abstract), comprising: 
a plurality of integrated LIDAR measurement devices (FIGS. 1, 2; col. 3, line 57 to col. 4, line 11), each of said integrated LIDAR measurement devices comprising: 
an illumination source mounted to a printed circuit board (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); and 
an illumination driver integrated circuit (IC) mounted to the printed circuit board, the illumination driver IC electrically coupled to the illumination source and a electrical power source, wherein the illumination driver IC is configured to selectively couple the illumination source and the electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
However, Hall does not teach a return pulse receiver IC mounted to the printed circuit board, the return pulse receiver IC configured to determine a time of flight of the measurement pulse from the LIDAR device to a measured location in a multi-dimensional environment and back to the LIDAR device, wherein the return pulse receiver IC generates and communicates the pulse trigger signal to the illumination driver IC.  Hall also does not teach an illumination driver integrated circuit (IC) being a Gallium Nitride (GaN) based illumination driver integrated circuit. 
Flockencier teaches pulse capture electronics that includes multiple electronic subcomponents on a single chip to determine times of flight for one or more pulses (col. 3, line 52 to col. 4, line 2), and therefore suggests a return pulse receiver IC mounted to the printed circuit board, the return pulse receiver configured to determine a time of flight of the measurement pulse from the LIDAR device to a measured location in a multi-dimensional environment and back to the LIDAR device, wherein the return pulse receiver IC generates and communicates the pulse trigger signal to the illumination driver IC.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement system, comprising: a plurality of integrated LIDAR measurement devices, each of said integrated LIDAR measurement devices comprising: an illumination source mounted to a printed circuit board; and an illumination driver integrated circuit (IC) mounted to the printed circuit board, the illumination driver IC electrically coupled to the illumination source and a electrical power source, wherein the illumination driver IC is configured to selectively couple the illumination source and the electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light as taught by Hall, in combination with a return pulse receiver IC mounted to the printed circuit board, the return pulse receiver IC configured to determine a time of flight of the measurement pulse from the LIDAR device to a measured location in a multi-dimensional environment and back to the LIDAR device, wherein the return pulse receiver IC generates and communicates the pulse trigger signal to the illumination driver IC as suggested by Flockencier, since such combination reduces possible time delays due to signal propagation by including initiation and other driver capabilities on the same integrated circuit. 
Uchida teaches it to be customary to fabricate optical light emitting element driver integrated circuits from GaN, circa 2002 (paragraphs [0278], [0280]; claim 32), and therefore suggests an illumination driver integrated circuit (IC) being a Gallium Nitride (GaN) based illumination driver integrated circuit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement system, comprising: a plurality of integrated LIDAR measurement devices, each of said integrated LIDAR measurement devices comprising: an illumination source mounted to a printed circuit board; and an illumination driver integrated circuit (IC) mounted to the printed circuit board, the illumination driver IC electrically coupled to the illumination source and a electrical power source, wherein the illumination driver IC is configured to selectively couple the illumination source and the electrical power source in response to a pulse trigger signal, to cause the illumination source to emit a measurement pulse of illumination light as taught by Hall, in combination with an illumination driver integrated circuit (IC) being a Gallium Nitride (GaN) based illumination driver integrated circuit as suggested by Uchida, since such combination employs a substrate material having a band gap by far larger than Si, having therefore performance indices different from Si and other III-V materials such as capability of high temperature, high voltage and high frequency operations. 
As to claim 13, Hall further teaches that results, including multiple returns if any are transmitted to a master navigational computer via a rotary coupling (col. 4, lines 11-13), and therefore suggests each of said integrated LIDAR measurement devices further comprising a master controller configured to generate a plurality of pulse command signals, each communicated to a different integrated LIDAR measurement device of the plurality of integrated LIDAR measurement devices, wherein each return pulse receiver IC generates the corresponding pulse trigger signal based on the respective pulse command signal. 
As to claim 17, Hall further teaches a housing (FIG. 2; col. 4, lines 59-60) including: 
a lower housing (FIG. 2, reference number 158; col. 4, lines 59-60); and 
an upper housing (FIG. 2, reference number 152; col. 4, lines 59-60) including a transparent portion transparent to a specific spectral range (FIG. 2, reference numbers 154, 156; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35), the plurality of integrated LIDAR measurement devices being disposed within the housing (FIGS. 1, 2; col. 3, line 57 to col. 4, line 11 ). 

Claims 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Schmidtke et al. (US 10,393,874) and Uchida, and further in view of Flockencier. 
As to claim 14, Hall teaches a LIDAR measurement device (Abstract), comprising: 
an illumination source configured to provide a measurement pulse of illumination light (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); 
an illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); and 
a photodetector configured to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse (col. 3, lines 51-58). 
However, Hall does not teach the photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector, the illumination driver integrated circuit being a Gallium Nitride (GaN) based illumination driver integrated circuit, or a return pulse receiver circuit, the return pulse receiver circuit configured to measure directly a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light.  
Schmidtke teaches an optical distance measuring device using a laser diode light source and SPAD detectors, where a small portion of the light emitted by the laser diode is used internal to the measuring device (i.e., not emitted toward the target) as a reference to provide high measurement accuracy time of flight measurement  (FIGS. 2, 4; col. 1, lines 29-34; col. 6, line 26 to col. 7, line 17; col. 7, lines 27-50), and therefore suggests the photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement device, comprising: an illumination source configured to provide a measurement pulse of illumination light; an illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; and a photodetector configured to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse as taught by Hall, in combination with the photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector as suggested by Schmidtke, since such combination merely adapts a simplified time of flight clocking concept useful in a related field to the area of vehicle LIDAR. 
Uchida teaches it to be customary to fabricate optical light emitting element driver integrated circuits from GaN, circa 2002 (paragraphs [0278], [0280]; claim 32), and therefore suggests the illumination driver integrated circuit being a Gallium Nitride (GaN) based illumination driver integrated circuit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement device, comprising: an illumination source configured to provide a measurement pulse of illumination light; an illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; and a photodetector configured to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse as taught by Hall, in combination with the photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector as taught by Hall, in combination with the illumination driver integrated circuit being a Gallium Nitride (GaN) based illumination driver integrated circuit as suggested by Uchida, since such combination employs a substrate material having a band gap by far larger than Si, having therefore performance indices different from Si and other III-V materials such as capability of high temperature, high voltage and high frequency operations. 
Thus, Hall as modified by Schmidtke and Uchida teaches a LIDAR measurement device, comprising: an illumination source configured to provide a measurement pulse of illumination light; a Gallium Nitride (GaN) based illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; a photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector and to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse.  However, neither Hall nor Schmidtke teaches a return pulse receiver circuit, the return pulse receiver circuit configured to measure directly a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light. 
Flockencier teaches pulse capture electronics that includes multiple electronic subcomponents on a single chip to determine times of flight for one or more pulses (col. 3, line 52 to col. 4, line 2), and therefore suggests a return pulse receiver circuit, the return pulse receiver circuit configured to measure directly a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement device, comprising: an illumination source configured to provide a measurement pulse of illumination light; a Gallium Nitride (GaN) based illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; a photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector and to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse as taught by Hall as modified by Schmidtke and Uchida, in combination with a return pulse receiver circuit, the return pulse receiver circuit configured to measure directly a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light as suggested by Flockencier, since such combination reduces possible time delays due to signal propagation by including initiation and other driver capabilities on the same integrated circuit. 
As to claim 18, Hall further teaches a housing (FIG. 2; col. 4, lines 59-60)  including: 
a lower housing (FIG. 2, reference number 158; col. 4, lines 59-60); and 
an upper housing (FIG. 2, reference number 152; col. 4, lines 59-60) including a transparent portion transparent to a specific spectral range (FIG. 2, reference numbers 154, 156; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35), 
wherein the illumination source, the illumination driver IC, the photodetector are disposed within the housing (col. 3, lines 51-58, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
However, Hall does not explicitly teach the return pulse receiver circuit being disposed within the housing as well.  Nonetheless, such disposition would be obvious in view of the disposition of the other elements within the housing. 
As to claim 15, Hall teaches a LIDAR measurement device (Abstract) comprising: 
an illumination source configured to provide a measurement pulse of illumination light (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); 
an illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55); and 
a photodetector configured to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse (col. 3, lines 51-58). 
However, Hall does not teach the photodetector being configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector.  Hall also does not teach that the illumination driver integrated circuit (IC) is a Gallium Nitride (GaN) based illumination driver integrated circuit (IC).  Hall also does not teach a return pulse receiver circuit, the return pulse receiver circuit configured to measure a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light. 
Schmidtke teaches an optical distance measuring device using a laser diode light source and SPAD detectors, where a small portion of the light emitted by the laser diode is used internal to the measuring device (i.e., not emitted toward the target) as a reference to provide high measurement accuracy time of flight measurement  (FIGS. 2, 4; col. 1, lines 29-34; col. 6, line 26 to col. 7, line 17; col. 7, lines 27-50), and therefore suggests the photodetector being configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement device comprising: an illumination source configured to provide a measurement pulse of illumination light; an illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; and a photodetector configured to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse as taught by Hall, in combination with the photodetector being configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector as suggested by Schmidtke, since such combination merely adapts a simplified time of flight clocking concept useful in a related field to the area of vehicle LIDAR. 
Uchida teaches it to be customary to fabricate optical light emitting element driver integrated circuits from GaN, circa 2002 (paragraphs [0278], [0280]; claim 32), and therefore suggests that the illumination driver integrated circuit (IC) is a Gallium Nitride (GaN) based illumination driver integrated circuit (IC).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement device comprising: an illumination source configured to provide a measurement pulse of illumination light; an illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; and a photodetector configured to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse as taught by Hall, in combination with the illumination driver integrated circuit being a Gallium Nitride (GaN) based illumination driver integrated circuit as suggested by Uchida, since such combination employs a substrate material having a band gap by far larger than Si, having therefore performance indices different from Si and other III-V materials such as capability of high temperature, high voltage and high frequency operations. 
Thus, Hall as modified by Schmidtke and Uchida teaches a LIDAR measurement device comprising: an illumination source configured to provide a measurement pulse of illumination light; a Gallium Nitride (GaN) based illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; a photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector, and to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse.  However, neither Hall nor Schmidtke nor Uchida teaches a return pulse receiver circuit, the return pulse receiver circuit configured to measure a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light. 
Flockencier teaches pulse capture electronics that includes multiple electronic subcomponents on a single chip to determine times of flight for one or more pulses (col. 3, line 52 to col. 4, line 2), and therefore suggests a return pulse receiver circuit, the return pulse receiver circuit configured to measure a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LIDAR measurement device comprising: an illumination source configured to provide a measurement pulse of illumination light; a Gallium Nitride (GaN) based illumination driver integrated circuit (IC), the illumination driver IC electrically coupled to the illumination source, wherein the illumination driver IC is configured to cause the illumination source to provide the measurement pulse of an illumination light in response to a pulse trigger signal; a photodetector configured to detect a first amount of the measurement pulse of illumination light due to crosstalk between the illumination source and the photodetector, and to detect a valid return pulse of light reflected from a location in a surrounding environment illuminated by a second amount of the measurement pulse as taught by Hall as modified by Schmidtke and Uchida, in combination with a return pulse receiver circuit, the return pulse receiver circuit configured to measure a difference in time between detection, by the photodetector, of the first amount of the measurement pulse due to crosstalk with the illumination source and detection, by the photodetector, of the valid return pulse of light as suggested by Flockencier, since such combination reduces possible time delays due to signal propagation by including initiation and other driver capabilities on the same integrated circuit. 
As to claim 19, Hall further teaches a housing (FIG. 2; col. 4, lines 59-60)  including: 
a lower housing (FIG. 2, reference number 158; col. 4, lines 59-60); and 
an upper housing (FIG. 2, reference number 152; col. 4, lines 59-60) including a transparent portion transparent to a specific spectral range (FIG. 2, reference numbers 154, 156; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35), 
wherein the illumination source, the illumination driver IC, the photodetector are disposed within the housing (col. 3, lines 51-58, line 61 to col. 4, line 60; col. 5, lines 6-24, lines 44-55). 
However, Hall does not explicitly teach the return pulse receiver circuit being disposed within the housing as well.  Nonetheless, such disposition would be obvious in view of the disposition of the other elements within the housing. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,767,190 in view of Doughty et al. (US 2016/0279808), Flockencier (US 5,357,331), Lane (US 3,921,081), Schmidtke et al.  (US10,393,874), and/or Uchida (US 9,069,080). 
.Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter overlaps to such an extent that the claimed instant invention would be obvious over the claims of the reference. 
Claims 1-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
As discussed above, claims 1-15 are rendered obvious by Hall in combination with Doughty or in combination with Doughty and/or Flockencier, and/or Lane, Schmidtke, and/or  Stettner. Consequently, Doughty, Flockencier, Lane, Schmidtke, and/or  Stettner support an obviousness-type double patenting rejection based on Hall. 
It is notes that Applicant has other applications that may support additional double patent rejection, alone or in combination with additional references, for example, US 10,386,465, US 10,712,434, US  10,627,491, US  10,330,780, US  10,018,726, US 2019/0361092, US 2019/0369257, US 2019/0369258, US 2020/0025896, US 2020/0166613, and US 10,545,222. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645